By the court.

We are of opinion that no action can be maintained upon the facts stated. The plaintiff has altogether mistaken his remedy. If the land was actually worth in money more than the sum at which it was estimated, he should have availed himself of the. privilege which the statute gires him to redeem it; and if unable to do that, he should have sold his right to redeem it. Having neglected to do this, he is not now to be heard to say that the land was estimated too low. It by no means follows, because the appraisers estimated the land at $90 less than they would have done had they known all the facts, that they in fact estimated it at less than its worth in money. As the plaintiff did not see fit to redeem, the presumption is, that the appraisers estimated the interest of Horn in the land at its full value. But be this as it may, we are clearly of opinion that there is no remedy by action to correct a mistake of this kind.

Plaintiff nonsuit.